                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

________________________________
                                            :
IN RE: COMCAST CORP. SET-TOP                :
CABLE TELEVISION BOX                        :               CIVIL ACTION
ANTITRUST LITIGATION                        :               NO. 09-md-2034
________________________________            :


                                            ORDER


       AND NOW, this _24th __ day of September, 2019, it is ORDERED that:

   •   Plaintiffs’ Motion for Final Certification of the Settlement Class and Final Approval of

       Class Action Settlement (ECF No. 277) is GRANTED.

   •   Plaintiffs’ Motion for Award of Attorneys’ Fees, Reimbursement of Litigation Expenses

       and Payment of Case Contribution Awards to the Class Representatives (ECF No. 278) is

       GRANTED. Accordingly, the Court approves an award of attorneys’ fees and

       reimbursement expenses in the amount of $1,100,000. The Court also approves an

       incentive award for each named class representative in the amount of $1,000 (an

       aggregate amount of $4,000).


                                                    s/Anita B. Brody

                                                    ______________________
                                                    ANITA B. BRODY, J.




Copies VIA ECF on 9/24/2019




                                                1
